Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 15, and 16  is the inclusion of the limitation, " wherein the hardware processor is further configured to acquire schedule information, in which the one or more users are registered, from a schedule service included in the external service, 2Docket No.: 18R-039 App. No.: 16/253,592 set the one or more users registered in the schedule information, as the identified one or more users, store a setting for using an external service group including a plurality of the external services, the setting for using the external service group being stored in association with a user among the one or more users, select, as the transmission destination to which the data is addressed, the external service included in the external service group from which the schedule information has been acquired, and display, on a screen, the transmission destination corresponding to the transmission destination types of the external service to which the data is addressed, upon excluding the external service other than the external service included in the external service group from which the schedule information has been acquired." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 15, and 16.

Examiner notes the above limitation is novel over the cited prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2, 4-9, and 11-17 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN S LEE/Primary Examiner, Art Unit 2177